Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Juras (“Magnetic Resonance Imaging of the Musculoskeletal System at 7T”), in view of Odry (US 2009/0087066).

Regarding claim 1, Juras teaches an MRI system for imaging a subject, the MRI system comprising: 
[See Page 126, wherein a 7T MRI is used. See also rest of reference.]; and 
	a computer system coupled to the MRI machine, the computer system comprising: 
		a processor [Page 126, wherein processing components are used for image processing and also to control the MRI. See also rest of reference.], and 
		a memory coupled to the processor, the memory storing instructions that [Page 126, wherein memory components are used for image storage and also to control the MRI. See also rest of reference.], when executed by the processor, cause the computer system to: 
			apply, via the MRI machine, an RF pulse configured to suppress the imaging of fat in the subject [See Fig. 1, wherein a turbo-spin-echo (TSE) sequence fat saturation was used to acquire knee images. See also rest of reference.], 
			acquire, via the MRI machine, an image of the subject [Fig. 1, wherein multiple images are acquired. See also rest of reference.], 
			apply a transformation to the acquired image to generate a transformed image [See Fig. 1, wherein images are enlarged for better visualization. See also rest of reference.], 
			and output the transformed image  [[See Fig. 1, wherein images are enlarged for better visualization. These images are output. See also rest of reference.]. 
	However, Juras is silent in teaching the transformation (Y) defined by: 
    PNG
    media_image1.png
    66
    114
    media_image1.png
    Greyscale
 wherein X is a voxel intensity of the acquired image, m is a maximum 
	Odry, which is also in the field of MRI, teaches the transformation (Y) defined by: 
    PNG
    media_image1.png
    66
    114
    media_image1.png
    Greyscale
  [¶0030, see equation. The scalar C in this case is 1 and the scaled power (p/q) is also 1. ¶0030 and Fig. 1, wherein the images are combined with coefficient map to produce enhanced images. See also rest of reference.]
	wherein X is a voxel intensity of the acquired image, m is a maximum intensity present in the acquired MRI image, (p/q) is a scaled power of the transformation, and C is a scalar [¶0030, see equation. The scalar C in this case is 1 and the scaled power (p/q) is also 1. ¶0030 and Fig. 1, wherein the images are combined with coefficient map to produce enhanced images. See also rest of reference.]. Odry further teaches apply a transformation to the acquired image to generate a transformed image and outputting the transformed image [¶0030, see equation. The scalar C in this case is 1 and the scaled power (p/q) is also 1. ¶0030 and Fig. 1, wherein the images are combined with coefficient map to produce enhanced images. See also rest of reference.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Juras and Odry because Odry teaches it is known to divide pixel intensities by the maximum intensity to obtain a coefficient map, which can be used to enhance structures in MRI images [Odry - ¶0030], wherein enhancing structures is beneficial in Juras to determine if any damage has occurred in the knee images [See Fig. 1 of Juras]. 

Regarding claim 2, Juras and Odry teach the limitations of claim 1, which this claim depends from.
	Juras further teaches wherein the RF pulse comprises a fat saturation RF pulse [See Fig. 1, wherein a turbo-spin-echo (TSE) sequence fat saturation was used to acquire knee images. See also rest of reference.].

Regarding claim 3, Juras and Odry teach the limitations of claim 1, which this claim depends from.
	Juras further teaches wherein the memory stores instructions that, when executed by the processor, cause the computer system to acquire the image via a 2D turbo- spin-echo sequence [See Fig. 1, wherein a turbo-spin-echo (TSE) sequence fat saturation was used to acquire knee images. See also rest of reference.].

Regarding claim 4, Juras and Odry teach the limitations of claim 1, which this claim depends from.
	Juras further teaches wherein the MRI machine comprises a 7T MRI machine [Page 126, wherein 7T MRI systems are used. See also rest of reference.].

Regarding claim 5, Juras and Odry teach the limitations of claim 1, which this claim depends from.
[Juras - Page 126-127 and Fig. 1, wherein better visualization is shown in the enlarged images. Odry - ¶0030, wherein brain blood vessel issues are better determined after the coefficient map is combine with the acquired images. See also rest of both references.].

Regarding claims 7-11, the same reasons for rejection as claims 1-5 above also apply to claims 7-11. Claims 7-11 are merely the method version claims of apparatus claims 1-5.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Juras, in view of previously cited Odry, and in further view of Friebe (“Assessment of Low-Grade Meniscal and Cartilage Damage of the Knee at 7 T”).

Regarding claim 6, Juras and Odry teach the limitations of claim 1, which this claim depends from.
	Juras further wherein the transformation is configured to improve visualization of a low-intensity pathology in the transformed image relative to the acquired imaged [Page 125-127 and Fig. 1, wherein better visualization is shown in the enlarged images. See also rest of reference.]. Juras further teaches wherein the low-intensity pathology comprises a meniscal information [Page 126-127, wherein the meniscus of the knee is evaluated. See also rest of reference.].  
	However, Juras and Odry are silent in teaching a meniscal tear.
[Page 390-393, wherein meniscal tears are evaluated. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Juras and Odry with the teachings of Friebe because Friebe teaches using 7T MRI TSE pulse sequences for evaluating meniscal tears  [Friebe - Page 390-393] and Friebe teaches that it known that meniscal tears can be better evaluated using 7T MRI images over 3T and Juras teaches using 7T MRI for imaging the knee, similar to Friebe. 

Regarding claim 12, the same reasons for rejection as claim 6 above also apply to claim 12. Claims 12 are merely the method version claims of apparatus claim 6.

Claims 1-3, 5, 7-9, and 11 can also be rejected under 35 U.S.C. 103 as being unpatentable over Odry (US 2009/0087066), in view of Borthakur (US 2009/0273343).

Regarding claim 1, Odry teaches an MRI system for imaging a subject, the MRI system comprising: 
	an MRI machine [¶0021, image acquired directly from MR device. See also rest of reference.]; and 
	a computer system coupled to the MRI machine, the computer system comprising:
[¶0021, wherein MRI includes a processor. Computer system is disclosed which includes a processor. See also rest of reference.], and 
		a memory coupled to the processor [¶0021, wherein MRI includes a memory. Computer system is disclosed which includes a memory. See also rest of reference.], the memory storing instructions that, when executed by the processor, cause the computer system to: 
			apply, via the MRI machine, an RF pulse [¶0021, image acquired directly from MR device. MRI device will use RF pulse of a pulse sequence to acquire image. See also rest of reference.], 
			acquire, via the MRI machine, an image of the subject [¶0021, image acquired directly from MR device. See also rest of reference.], 
			apply a transformation to the acquired image to generate a transformed image, the transformation (Y) defined by:
  
    PNG
    media_image2.png
    67
    116
    media_image2.png
    Greyscale
 [¶0030, see equation. The scalar C in this case is 1 and the scaled power (p/q) is also 1. ¶0030 and Fig. 1, wherein the images are combined with coefficient map to produce enhanced images. See also rest of reference.]
			wherein X is a voxel intensity of the acquired image, m is a maximum intensity present in the acquired MRI image, (p/q) is a scaled power of the transformation, and C is a scalar [¶0030, see equation. The scalar C in this case is 1 and the scaled power (p/q) is also 1. ¶0030 and Fig. 1, wherein the images are combined with coefficient map to produce enhanced images. See also rest of reference.], and
[¶0030, see equation. The scalar C in this case is 1 and the scaled power (p/q) is also 1. ¶0030 and Fig. 1, wherein the images are combined with coefficient map to produce enhanced images. See also rest of reference.].
	However, Odry is silent in teaching an RF pulse configured to suppress the imaging of fat in the subject.
	Borthakur, which is also in the field of MRI, teaches an RF pulse configured to suppress the imaging of fat in the subject [¶0024; ¶0065. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed inventions to combine the teachings of Odry and Borthakur because Borthakur teaches it is known in the art to use fat saturation pulses in MRI, which has the benefit of removing background fat signals [Borthakur - ¶0024; ¶0065. See also rest of reference.]. By applying the fat saturation pulses in Borthakur to the sequence in Odry, the blood vessels will be better visualized by removing background fat signals.

Regarding claim 2, Odry and Borthakur teach the limitations of claim 1, which this claim depends from.
	Odry is silent in teaching wherein the RF pulse comprises a fat saturation RF pulse.
	Borthakur further teaches wherein the RF pulse comprises a fat saturation RF pulse [¶0024; ¶0065. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed inventions to combine the teachings of Odry and Borthakur because Borthakur teaches it is known in the art to use fat saturation pulses in MRI, which has the [Borthakur - ¶0024; ¶0065. See also rest of reference.]. By applying the fat saturation pulses in Borthakur to the sequence in Odry, the blood vessels will be better visualized by removing background fat signals.

Regarding claim 3, Odry and Borthakur teach the limitations of claim 1, which this claim depends from.
	Odry is silent in teaching wherein the memory stores instructions that, when executed by the processor, cause the computer system to acquire the image via a 2D turbo- spin-echo sequence.
	Borthakur further teaches wherein the memory stores instructions that, when executed by the processor, cause the computer system to acquire the image via a 2D turbo- spin-echo sequence [¶0008; ¶0051; ¶0067-0068. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed inventions to combine the teachings of Odry and Borthakur because Borthakur teaches it is known in the art to use fat saturation pulses in MRI, which has the benefit of removing background fat signals [Borthakur - ¶0024; ¶0065. See also rest of reference.]. By applying the fat saturation pulses in Borthakur to the sequence in Odry, the blood vessels will be better visualized by removing background fat signals.

Regarding claim 5, Odry and Borthakur teach the limitations of claim 1, which this claim depends from.
 [¶0030, wherein brain blood vessel issues are better determined after the coefficient map is combine with the acquired images. See also rest of reference.]. 

Regarding claims 7-9 and 11, the same reasons for rejection as claims 1-3 and 5 above also apply to claims 7-9 and 11. Claims 7-9 and 11 are merely the method version claims of apparatus claims 1-3 and 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Uniform Combined Reconstruction of Multichannel 7T Knee MRI Receive Coil Data Without the Use of a Reference Scan” teaches imaging a knee and using a TSE pulse sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896